Title: From George Washington to the United States Senate and House of Representatives, 14 February 1791
From: Washington, George
To: United States Senate and House of Representatives

 

United States Feby 14th 1791.
Gentleman of the Senate, and of the House of Representatives

Soon after I was called to the administration of the Government, I found it important to come to an understanding with the Court of London, on several points interesting to the United States, and particularly to know whether they were disposed to enter into arrangements, by mutual consent, which might fix the commerce between the two Nations on principles of reciprocal advantage. For this purpose I authorized informal conferences with their Ministers; and from these I do not infer any disposition, on their part, to enter into any arrangements merely commercial. I have thought it proper to give you this information, as it might at some time have influence on matters under your consideration.
Gentlemen of the Senate
Conceiving that in the possible event of a refusal of Justice on the part of Great Britain, we should stand less committed should it be made to a private rather than to a public person, I employed Mr Gouverr Morris, who was on the spot, and without giving him any definite Character, to enter informally into the conferences before mentioned. For your more particular Information, I lay before you the Instructions I gave him, and those parts of his Communications wherein the British Ministers appear either in conversation or by Letter. These are two Letters from the Duke of Leeds to Mr Morris, and three Letters of Mr Morris giving an account of two Conferences with the Duke of Leeds, and one with him and Mr Pitt. The sum of these is, that they declare without scruple they do not mean to fulfill what remains of the Treaty of Peace to be fulfilled on their part (by which we are to understand the delivery of the Posts and payment for property carried off) ’till performance on our part, and compensation where the delay has rendered the performance now impracticable: that on the subject of a treaty of commerce they avoided direct answers, so as to satisfy Mr Morris they did not mean to enter into one unless it could be extended to a Treaty of Alliance offensive and defensive, or unless in the event of a rupture with Spain.

As to the sending a Minister here, they made excuses at the first conference, seem disposed to it in the second, and in the last express an intention of so doing.
Their views being thus sufficiently ascertained, I have directed Mr Morris to discontinue his communications with them.

Go: Washington

